Citation Nr: 1208314	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  11-17 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In November 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been reviewed and is associated with the claims file.    


FINDING OF FACT

The competent and probative medical evidence of record establishes that the Veteran's hypertension is related to the service-connected diabetes mellitus disability.


CONCLUSION OF LAW

A hypertension disability is proximately due to the Veteran's service-connected diabetes mellitus disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the fully favorable decision, discussed below, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error.  

Discussion

The Veteran contends that his current hypertension disorder is due to his service-connected diabetes mellitus disability.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  

When the evidence of record is reviewed under the law and regulations as set forth above, the Board finds support for a grant of service connection for a hypertension disorder, as secondary to the service-connected diabetes mellitus disability.

At the outset, the Board notes that the December 2009 and March 2011 VA examination reports indicate a current diagnosis of a hypertension condition.  A January 2011 VA outpatient treatment record further notes a diagnosis of hypertension since June 2005.  Moreover, private treatment records dated in September 2010 and November 2010 demonstrate a reported history and current diagnoses of hypertension.  The Board also notes that the Veteran is service- connected for diabetes mellitus.  

Thus, the issue for consideration is whether there is competent evidence establishing a causal connection between the service-connected diabetes and the current hypertension disorder.  The Veteran underwent a VA examination in December 2009 after which the examiner diagnosed hypertension, but opined that the Veteran's hypertension was not secondary to his diabetes mellitus.  In providing the opinion, the examiner noted that the Veteran was diagnosed with hypertension at the same time he was diagnosed with diabetes and he had normal renal function and no microalbuminuria.  

Subsequently, in a September 2010 statement, Dr. J.R., the Veteran's private physician, reported that he was currently treating the Veteran for many of his chronic issues.  He indicated that the Veteran's past medical history was significant for diabetes with neuropathy and hypertension.  Dr. J.R. further reported that the disease of diabetes, in the Veteran's case, "caused/accelerated" the hardening of the arteries, which led to his current diagnosis of hypertension.  Dr. J.R. opined that based upon the treatment and clinical history of the persistent symptomatology since the date of diagnosis, the Veteran's hypertension was more than likely related to his diabetes.  Dr. J.R. concluded that within a reasonable degree of medical certainty, the Veteran's hypertension was due to his diabetes.    

In March 2011, the Veteran underwent a second VA examination.  The examiner reviewed the Veteran's claims file and diagnosed hypertension.  The examiner noted that the Veteran reported that he was initially diagnosed with hypertension with his diabetes, between 1995-1998.  The examiner opined that the Veteran's renal function was normal and his diabetes did not cause his hypertension.  

In November 2011, the Veteran and his representative testified before the Board that the December 2009 and March 2011 VA examiners did not address the issue of aggravation.  Specifically, the Veteran's representative asserted that even if the Veteran's hypertension was diagnosed prior to his diabetes mellitus, that it was possible that the hypertension was aggravated by the diabetes.  The Veteran's representative further asserted that the Veteran's private physician, Dr. J.R., provided just as much clinical history as the VA examiners provided in terms of the Veteran's hypertension condition, and provided a positive opinion, relating the Veteran's hypertension to his diabetes.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  The United States Court of Appeals for Veterans Claims (Court) has expressly declined to adopt a treating physician rule' which would afford greater weight to the opinion of a Veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, supra. 

The Board must weigh the three opinions to determine which is the most probative to the question of whether there is a relationship between the Veteran's hypertension and his diabetes mellitus.  The September 2010 opinion by Dr. J.R. included an explanation of the medical principles that support the opinion that the Veteran's hypertension was related by his service-connected diabetes mellitus.  By contrast, the March 2011 VA opinion, although provided after review of the record, was essentially a bare conclusion, devoid of any explanation.  Similarly, while the December 2009 VA examiner included an explanation for his negative opinion, the examiner seemed to suggest that in addition to normal renal function and a lack of microalbuminuria, the Veteran's hypertension was not caused by his diabetes because it was diagnosed as the same time as his diabetes.  In this regard, the Board agrees with the Veteran's representative, that the VA opinions failed to address the theory of secondary service connection, to include aggravation.  

Following a thorough consideration of all three opinions, the Board finds the September 2010 opinion of Dr. J.R. is the most probative.  While that physician's opinion does not receive extra probative weight solely by virtue of having treated the Veteran, the opinion included a rationale and discussion of the medical principles underlying that opinion.  The probative value of the VA opinions is diminished because they either did not include a rationale or were incomplete because they did not address all theories of causation.  

As the most probative opinion is for a grant of service connection, the Board finds that entitlement to service connection for hypertension is warranted. 

ORDER

Service connection for hypertension is granted.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


